Citation Nr: 1446798	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to April 6, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1997 to January 2001 and from June 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

During the pendency of this appeal, the RO increased the evaluation for the Veteran's for PTSD to 50 percent disabling, effective from July 25, 2007, and 100 percent disabling, effective from April 6, 2012.  The relevant analysis regarding the propriety of the initial rating for the Veteran's PTSD is characterized as the issue listed on the cover page.

The issue of entitlement to service connection for a left shoulder disability was appealed to the Board.  However, an October 2012 rating decision granted service connection for a left shoulder disability.  Therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The probative evidence of record does not demonstrate that the Veteran has a bilateral hearing loss disability.  

2.  From July 25, 2007, to December 31, 2012, the clinical signs and symptoms associated with the Veteran's service-connected PTSD more nearly approximate occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

3.  From January 1, 2012, the clinical signs and symptoms associated with the Veteran's service-connected PTSD more nearly approximate total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a bilateral hearing loss disability are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for an initial schedular rating of 70 percent for posttraumatic stress disorder, from July 25, 2007, to December 31, 2011, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial schedular rating of 100 percent for posttraumatic stress disorder, from January 1, 2012, have been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in July 2007, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim for bilateral hearing loss as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The July 2007 VCAA letter was sent prior to the rating decision in August 2007.  Therefore, VA fulfilled its duty to notify. 

The Veteran's PTSD appeal arises from a disagreement with an initial rating decision in August 2007, which granted service-connection for PTSD. The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Relevant private records from the Veteran Center, and L.H. MD are associated with the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

Additionally, the prior remand instructions were substantially complied with for the Veteran's claims.  The January 2012 Board remand instructions stated that the Veteran's VA records be updated, that the Veteran be scheduled for VA examinations, and for a readjudication of the claim if any benefits sought on appeal were denied.  The Veteran underwent a hearing Disability Benefits Questionnaire (DBQ) in March 2012, a VA PTSD DBQ in April 2012, and a Supplemental Statement of the Case was sent in October 2012 after the addition of VA medical records to the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The VA DBQs are adequate as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing, and provided reasoned analysis to support the medical opinions provided.  The PTSD DBQ from April 2012 and the March 2010 VA PTSD examination specifically discuss the Veteran's psychiatric symptomatology and its effect on the Veteran's daily occupational and social activities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Hearing Loss

Service connection may be established for a disability resulting from an injury suffered or a disease contracted, or for aggravation of a preexisting injury suffered or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as sensorineural hearing loss, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also M21-1MR III.iv.4.B.12.a ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)").

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran is eligible for service connection through a presumptive or direct basis.  

In Hensley, the Court held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent in certain situations to provide a diagnosis of a simple condition such as hearing loss, though, the Veteran is not competent to provide evidence as to more complex medical questions such as his degree of hearing loss based on decibels and Hertz frequencies, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran does not have a bilateral hearing loss disability for VA purposes.  The Veteran underwent an audiology VA examination in June 2008.  At the examination the examiner reviewed the Veteran's audiological test results in-service.  In January 1997 while in-service the Veteran's right ear auditory thresholds were, 15, 10, 5, 0, 0 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, respectively.  In January 1997 while in-service the Veteran's left ear auditory thresholds were, 15, 10, 0,5, 5 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, respectively.  In October 2000 while in-service the Veteran's right ear auditory thresholds were, 15, 25, 15, 10, 10 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, respectively.  In October 2000 while in-service the Veteran's left ear auditory thresholds were, 15, 20, 15, 5, 5 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, respectively.  

At the Veteran's June 2008 hearing examination the Veteran's right ear auditory thresholds were, 15, 15, 10, 0, 0 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, respectively.  The Veteran's left ear auditory thresholds were, 10, 15, 5, 5, 10 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, respectively.  The June 2008 exam revealed normal speech recognition scores using the Maryland CNC Test, finding right ear hearing at 96% and left ear at 100%.  The examiner determined that the Veteran had normal hearing.

A private treatment note from L.H. MD from July 2008 states that the Veteran failed his hearing screen during a June 2008 visit.  The physician stated that the Veteran was unable to hear 1000 and 4000 Hertz tones at 25 decibels, and was able to hear 500 and 2000 Hertz tones at 25 decibels. 

In accordance with the January 2012 Board remand, the Veteran was administered a hearing DBQ in March 2012.  At the Veteran's March 2012 hearing examination the Veteran's right ear auditory thresholds were, 20, 15, 10, 10, 5 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, respectively.  The Veteran's left ear auditory thresholds were, 20, 20, 10, 20, 20 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, respectively.  The March 2012 exam revealed normal speech recognition scores using the Maryland CNC Test, finding right ear hearing at 100% and left ear at 100%.  

The Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing difficulty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's statements concerning his experiences in service and difficulties hearing post-service to be credible. 

The Veteran, however, is not competent to state whether his hearing loss meets VA's requirements for a disability pursuant to 38 C.F.R. § 3.385.  While anecdotal examples of hearing loss is capable of lay observation, bilateral hearing loss based on specific audiometric results is not capable of lay observation.  See Jandreau, at 1377, n. 4; See also Woehlaert.  The question of disability in this instance requires specialized training, which the Veteran does not have.  Based on the evidence of record, the Veteran is unable to fulfill the current disability requirement for bilateral hearing loss, as he does not meet the criteria under 38 C.F.R. § 3.385.  Thus, the Veteran is not entitled to service connection for bilateral hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

PTSD 

The Veteran has been assigned a 50 percent rating for PTSD effective July 25, 2007.  The Veteran has been assigned a 100 percent rating for PTSD effective April 6, 2012.  The Board assumes the Veteran is seeking the highest evaluation possible for PTSD, and will analyze whether or not the Veteran is entitled to a rating in excess of 50 percent disabling prior to April 2012.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF is important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran underwent an examination for PTSD in August 2007.  The Veteran reported that he had difficulties with absenteeism while working as a trainer, due to his excessive drinking.  The Veteran stated that while working for a HVAC company he also stated that he drank a lot but that it did not cause a problem.  The examiner noted that the Veteran's alcohol use caused significant problems while serving in the military and led to his discharge.  The Veteran reported being married but that his relationship was "rocky".  The Veteran reported being very close to his son.  The Veteran stated that he had friends back home in Texas, but no friends in Rhode Island.  The Veteran stated that he was not a member of any clubs or organizations and rarely socialized outside his home.  The Veteran stated that he works six days a week, and when he is not at work he watches TV, plays video games, and drinks beer.  The Veteran stated that he used to go to the gym frequently.  The Veteran stated that he was able to do household chores such as, cooking, cleaning, and shopping.  The Veteran stated that he was able to drive.  The Veteran reported drinking three to six beers during the week and over a dozen beers each weekend day.  The Veteran stated that he knew he was an alcoholic.  The Veteran stated that he feels depressed a couple days a week.  The Veteran denied significant sleep problems though stated that his wife told him that he tosses and turns in his sleep.  The Veteran stated that he is agitated sitting still and always must be active.  The Veteran relayed feelings of hopelessness and worthlessness.  The Veteran stated that he had no purpose in life.  The Veteran denied suicidal ideation.  

With regard to the Veteran's stressors he reported having intrusive thoughts, and denied having nightmares, or flashbacks.  The Veteran reported physical sensations including sweaty palms, and feeling frigidity when exposed to reminders of his stressors.  The Veteran exhibited avoidance behavior, and stated that he does not talk to many people about his time in Iraq.  The Veteran also stated that he drinks in order not to think about his stressors.  The Veteran stated that he is only close with his son, and experiences emotional numbness.  The Veteran stated that he suffers from hypervigilance and the fear of a shortened life.  The Veteran showed good eye contact with good rapport.  The Veteran was alert and oriented during the evaluation.  The Veteran exhibited clear speech, and stated that his mood was anxious.  The Veteran denied delusions, hallucinations, homicidal or suicidal ideation.  The Veteran stated that he was in numerous physical altercations, self-described as bar fights.  The examiner assigned a GAF of 60, and determined that the Veteran's PTSD symptoms had a minimal impact on his occupational functioning, and a moderate impact on his social functioning.  The examiner stated that the Veteran meets the criteria for alcohol dependence which is directly associated with his PTSD.  The examiner stated that the Veteran's alcohol use has social and occupational consequences.  

Private records from the Veteran Center are associated with the claims file.  A July 2007 report shows that the Veteran reported nightmares, irritability, avoidance of his stressor, anhedonia, and nightmares.  The Veteran stated that his nightmares stopped two to three years prior to his consultation but that his drinking and irritability had continued.  The Veteran reported a decline in hypervigilance and continued having problems with crowds.  The Veteran reported anhedonia, feelings of detachment, and emotional numbing.  The Veteran denied avoidance and stated that he did not have intrusive memories.  The Veteran exhibited feelings of foreshortened future.  A mental status examination showed that the Veteran was neat, friendly cooperative with above average intelligence, appropriate speech, impaired memory function, appropriate affect, and good judgment.  The Veteran did not have delusions, disorganized thinking, hallucinations, suicidal or homicidal ideations.  The Veteran stated he had sleep disturbance with low energy.   In assessment of the Veteran, the physician determined that the Veteran was experiencing PTSD with some depression, and that it was possible that the Veteran's deployment in Iraq traumatized the Veteran further.  The physician stated that the Veteran's alcohol use has decreased but still remains a potential concern.  A follow-up appointment in October 2007 showed an increase to intrusive memories suffered by the Veteran.  

In the Veteran's NOD received in January 2008, the Veteran stated that he suffered from aggression, stated that he is withdrawn from others, has anger, nightmares about Iraq, and trouble sleeping at night.  Overall the Veteran said he was concerned with his anti-social behavior.  In July 2008 the Veteran submitted statements on behalf of his PTSD claim; he stated that he has prescriptions for Bupropion HCL, and Citalopram to help him with his day to day aggression.

A VA mental health note from September 2008 shows that the Veteran stated that he was doing better, and was handling his medication well.  The Veteran specifically stated that he noticed improvement in mood, some decrease in anger and hyperarousal.  The Veteran reported disturbed sleep, and avoidance of Iraq related discussions.  The Veteran reported that he drank a few weeks and had an incident of escalation and minor physical violence with his wife.  The Veteran stated that he did not drink since that time though has had cravings for alcohol.  The Veteran denied suicidal or homicidal ideation and did not experience psychotic symptoms.  The Veteran was deemed appropriately dressed and well groomed, with good rapport, good eye contact, and normal speech.  Both the Veteran's recent and remote memory remained intact.  

A polytrauma consult from June 2008 indicates that the Veteran worked delivering milk.  The Veteran stated that his short term memory had diminished since his military service.  The Veteran cited his forgetfulness with recent conversations, problems with driving directions, and poor concentration while reading.  The Veteran described his mood as tense and gloomy, he denied any suicidal/homicidal ideation or aggressive or violent history.  The Veteran reported that others noted that he was more angry anxious and aggressive.  The Veteran stated that he has disruptive sleep and has nightmares approximately once a week.  The Veteran reiterated discomfort with crowds.  The Veteran reported no history of substance abuse.  

In February 2008 the Veteran underwent individual psychotherapy for his PTSD.  The Veteran was fully oriented, appropriate, cooperative, exhibited adequate attention and concentration, with good judgment.  The Veteran did not display suicidal/homicidal ideation, substance abuse, and no psychotic processes.  The Veteran reported ongoing arguments with his wife, road rage, and irritability.  The Veteran stated that remaining in his son's life was a primary priority.  The Veteran also stated that he wanted to improve communication with his wife, and to reduce their fighting.  Other treatment notes from February 2008 show that the Veteran had poor sleep, and suffered from recurrent dreams.  The Veteran stated that he was close with his son.  The Veteran also stated he avoids topics dealing with Iraq.  The Veteran stated that he worked as a satellite dish installer, working sixty hours a week.  Later in February 2008, the Veteran stated that he suffered from significant depression.  The Veteran stated that he had a poor emotional connection with his wife, and that he was frustrated with his job.        

In March 2008 the Veteran was seen for an individual psychotherapy session for his PTSD.  The Veteran was fully oriented, appropriate, cooperative, exhibited adequate attention and concentration, with good judgment.  The Veteran did not display suicidal/homicidal ideation, substance abuse, and no psychotic processes.  The Veteran stated that the last week went well and that he was getting along better with his wife.  The Veteran stated that his wife told him that he seems calmer with his medication.    The Veteran stated that he felt that his medication and counseling was helpful but that he still was unsure of his goals.  The Veteran was assigned a GAF of 55.

A submission from the Veteran from January 2009 stated that he: is on three different types of medications, when not working all he wants to do is play video games, has grown distant from his family, sleeps poorly, has no interest in sex or emotions, and gets angry anytime anyone mentions the Marines or Iraq.  The Veteran reported that he was worried about a potential rage outburst.  

The Veteran sought mental health services in May 2009 with VA.  The Veteran stated that he tolerated his fluoxetine well, and noticed an improved mood, energy and decreased irritability.  The Veteran stated that he returned to drinking, and had poor sleep.  The Veteran stated he had emotional numbness and does not have any interest in sex or intimacy with his wife.  The Veteran stated that he liked his job delivering milk.  The Veteran maintained no suicidal/homicidal ideation or psychotic symptoms.  A mental status review showed that the Veteran was appropriately dressed, well groomed, maintained good rapport with good eye contact, normal speech, normal mood and affect, with unaffected thought processes.  The Veteran's cognition and attention was also deemed as good.         

In March 2010 the Veteran underwent a PTSD DBQ.  The Veteran stated at the examination that in August 2009 he separated from his wife, and that his divorce was projected to be finalized in April 2010.  The Veteran faulted his PTSD, depression, and emotional numbness as the reason for his divorce.  The Veteran stated that in May 2008 he quit his job as a satellite installer due to the stress.  From May 2008 until October 2009 the Veteran stated that he worked fulltime as a delivery man for a dairy.  The Veteran stated that in July 2009 he had shoulder surgery and had to stay home; the Veteran stated that being without work caused severe depression and led to him being fired.  The Veteran stated that he had not worked since July 2009.  

Subjective complaints noted by the examiner were that the Veteran hated everybody, the Veteran wanted to go back to combat and was constantly angry.  The Veteran was cooperative and pleasant, neatly groomed and dressed.  The Veteran had good eye contact with normal speech.  The Veteran was fully oriented and did not suffer from hallucinations.  The Veteran's concentration was unimpaired, and he showed signs of anxiety.  The Veteran denied suicidal/homicidal ideation, but stated a history of assaultive behavior.  The Veteran stated that he previously was drinking twelve to fifteen beers a day, but has since switched to wine because he finds it more relaxing.  The Veteran stated that every day he felt inadequate, worthless, and hopeless.  The Veteran also stated issues sleeping, with a lazy energy level, and no libido.  The Veteran stated that his only hobby was playing video games; he stated he was irritable, tearful and denied symptoms of mania or panic attacks.  The Veteran stated that he is able to drive, and do chores around the house, but does not shop due to the crowds.  The Veteran stated that he had no close relatives and has Marine friends who live out of state.  The Veteran is not a member of any organization, and does not know his neighbors.  The examiner stated that the Veteran had intrusive thoughts, bad dreams, and made attempts to avoid stimuli associated with the Veteran's trauma.  The Veteran showed numbing of general responsiveness, diminished interest in activities, feeling detached from others, and showing a restricted range of affect.  Increased arousal symptoms caused the Veteran to have anger, irritability, hypervigilance and exaggerated startle response.  The Veteran was assigned a GAF of 55.  The examiner stated that the Veteran's symptoms increased since his last examination.  The examiner stated that the Veteran suffered from related psychological disorders secondary to his PTSD, which overall create a moderate negative impact on the Veteran's ability obtain and maintain physical or sedentary employment.  The examiner also stated that the Veteran's thought processes and communication skills cause significant to major interference with his social functioning.  

The Veteran continued with his VA mental health treatment in April 2010.  The Veteran stated that he tolerated his medications well, noticed improved mood and irritability, and stated that he felt calmer.  The Veteran stated that he reduced his drinking.  The Veteran's review at his mental status examination showed no major change from prior visits.  In May 2010 the Veteran reported that he was getting angry and did not notice any further improvement.  The Veteran stated that in fact he feels more irritated.  The Veteran stated that his sleep remained relatively poor.  A mental status review showed that the Veteran was appropriately dressed, well groomed, maintained good rapport with good eye contact, normal speech, normal mood and affect, with unaffected thought processes.  The Veteran's cognition and attention was also deemed as good.              

In May 2010 the Veteran submitted statements on behalf of his claim.  The Veteran stated that he has continuous depression affecting all aspects of his life, impaired impulse control, with a history of violent outbursts.  The Veteran stated that he has struck his wife, sister, and was in numerous bar fights when exposed to Iraq stressors.  The Veteran stated that he has failed to hold a job because civilian work does not have the same adrenaline as a firefight.  

A VA mental health note indicates that the Veteran was seen in October 2010.  The Veteran stated that his family situation remained stressful and stated that he wants a prescription for Zoloft again.  The Veteran relayed an instance of a physical altercation between him and his wife.  The Veteran stated that he and his wife can be argumentative, and at times the Veteran's wife will hit him in ager; the Veteran stated that recently after being swung at, the Veteran placed his wife in a defensive hold.  The Veteran stated that the police were called and no charges were filed.  The Veteran stated that his sleep remains poor with initial insomnia.  The Veteran denied suicidal/homicidal ideation.  The Veteran stated that he felt emotionally numb, with no intimacy, or sexual desires.  A mental status review showed that the Veteran was appropriately dressed, well groomed, maintained good rapport with good eye contact, normal speech, normal mood and affect, with unaffected thought processes.  The Veteran's cognition and attention was also deemed as good.  The Veteran was assessed with a GAF of 54.  

In November 2010 the Veteran had another mental health follow-up.  The Veteran stated that he is torn between wanting to reenlist and the demands of his family.  The Veteran stated that he is considering training as a paramedic.  The Veteran stated that he continues to suffer from irritability and emotional numbness.  In December 2010 the Veteran seemed more upbeat and stated that others find him to be "completely different".  In January 2010 the Veteran stated that his mood is still depressed, and he has low motivation and lack of interest in exercising.  The Veteran stated that his civilian life was very boring.  The Veteran stated that he is uncomfortable expressing emotions, and was concerned that his nightmares may worsen.  The Veteran was assigned a GAF of 55.  The Veteran's symptomatology was essentially unchanged in February 2011.  

In March 2011 the Veteran stated that he was arrested for domestic violence, and his relationship with his wife had ended.  The Veteran stated that he was very distressed by the incident and was regretful that his children witnessed it, and regretful that the incident caused his children to cry.  The Veteran stated that since that incident he had not used alcohol.  The Veteran again denied suicidal or homicidal ideation.  In May 2011 the Veteran stated that he was arrested for an altercation in a bar.  The Veteran stated that he got into a physical fight but was only charged with public disturbance.  The Veteran stated that he continued to struggle with civilian life, in that he has no purpose.  The Veteran stated that he works full time at a hardware store.  The Veteran denied suicidal/homicidal ideation.  The Veteran was assigned a GAF of 52.  

In February 2012 the Veteran had additional VA psychological treatment.  Medical staff stated that the Veteran was appropriate in the interview, asked questions and communicated an understanding about the counseling program.  The Veteran denied recent suicidal behavior and was not deemed a significant risk to others.  The examiner relayed one suicide attempt in January 2012 due to an overdose of Ambien in combination with alcohol.  The Veteran stated that he views that episode as a wakeup call to get help.  The Veteran reported that he is close to his mother, and a cousin.  The Veteran stated that he sees his children every weekend.  VA staff was prepared for the Veteran's admission for counseling in February 2012; however the Veteran did not show up for admission, in February or in March of 2012.    

Based on the evidence of record, the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating at least for the period prior to January 2012, and the criteria for a 100 percent rating at least for the period from January 2012.  Here, the Veteran has consistently shown chronic irritability, lack of impulse control, depressed mood, and a lack of motivation.  On multiple occasions the Veteran has acted out with physical violence towards strangers, and to his wife.  The Veteran's PTSD has also led to significant alcohol abuse for prolonged periods.  In January 2012 the Veteran attempted suicide with a combination of prescription medication and alcohol.  The Veteran did not belong to any organizations or clubs, nor was he able to make friends outside of work in Rhode Island.  Only until February 2012, did the Veteran state that he had a positive relationship with a family member outside of his children.  The Veteran typically complained of a depressed mood, and typically displayed a lack of motivation or initiative for hobbies or a career.  While the Veteran stated that he had short term jobs, the VA examiner in March 2010 stated that the Veteran's symptoms created a moderate occupational impact to his ability to work sedentary jobs, and a severe impairment for jobs requiring communication.  Thus, the Veteran's PTSD impacts and creates deficiencies in most areas, specifically with family, judgment, mood and work, which would warrant a 70-percent rating.  That notwithstanding, the Veteran was competent, able to communicate clearly, was essentially able to maintain employment, and was not a danger to commit physical violence, at least during the period prior to his attempted suicide in January 2012.  Therefore, as evidenced by the April 6, 2012, VA examination report, which reflects the timeframe of the Veteran's suicide attempt and hospitalization, the Veteran is entitled to a 100 percent rating for his PTSD, based on the facts found, because the record evidence more nearly approximates total occupational and social impairment, at least as of the Veteran's attempted suicide in January 2012.  38 C.F.R. § 4.130, 9411.  Accordingly, resolving all reasonable doubt in the Veteran's favor, entitlement to an initial evaluation for PTSD, rated as 70 percent disabling prior to January 1, 2012, and 100 percent disabling as of January 1, 2012, is warranted.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran complains of lack of sleep, irritability, lack of motivation, and violent outbursts.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 9411.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-PTSD; thus, the schedular evaluations are adequate to rate the Veteran's PTSD.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has submitted a claim for TDIU which was denied in a May 2011 rating decision.  Furthermore, the evidence shows that he was employed full-time as a satellite dish installer (from August 2007 to May 2008), a delivery man for a dairy company (from May 2008 to October 2009), and was working at a hardware store where he merited the position of manager (for approximately 18 months prior to his attempted suicide in January 2012).  Therefore, the Board finds that TDIU based on the Veteran's service-connected PTSD prior to January 1, 2012, is not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to an initial evaluation for posttraumatic stress disorder, rated as 70 percent disabling from July 25, 2007, to December 31, 2011, and rated as 100 percent disabling from January 1, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


